JUSTICE WOODWARD, dissenting: I respectfully dissent. The Commission’s decision in favor of the claimant is supported by the evidence. It is axiomatic that, due to its expertise in the area of workers’ compensation, the Commission’s findings as to the nature and extent of permanent disability are given substantial deference. (Grischow v. Industrial Comm’n (1992), 228 Ill. App. 3d 551.) It is not a reviewing court’s province to substitute its judgment for the Commission’s, merely because it might have made a different finding. Grischow, 228 Ill. App. 3d at 559. The majority’s opinion states that there is no evidence that claimant sustained a 100% loss of the use of his right hand. This is simply not the case here. Claimant testified that, prior to his accident, he had worked 12 years as a punch press operator. As a result of his right hand injury, he was not able to return to work in that capacity. Claimant has not regained any industrial function in his injured hand and has been restricted to one-handed work. He wears a sleeve on his right hand while at work. Claimant testified that he is unable to lift or grasp anything with his right hand. He experiences pain which goes from his hand, up his arm, causing pain in his elbow. This pain is aggravated by cold weather and often arises in the evenings. Of particular importance here is the employer’s failure to offer any evidence that claimant is not a one-handed worker. As noted in the majority’s opinion, Dr. Brown’s last examination of claimant revealed a deterioration in his right hand’s condition. At that time, claimant had experienced decreased grip strength and limitations in the small finger’s motion. Dr. Shermer was told by claimant of his continuing right hand problems. Dr. Shermer noted that claimant could not close the long finger of his right hand. The observations of Drs. Brown and Shermer, when taken together, show that two of claimant’s right fingers were substantially dysfunctional. In the arbitrator’s decision, the following language is found: “On October 3, 1985, Petitioner was working as a press operator when he caught his right hand in the machine. He received a crushing injury to the right hand in his attempt to extricate himself injured his neck. The injury to the hand resulted in lacerations, swelling and a comminuted fracture of the fifth proximal phalanx. *** The petitioner came under the care of Dr. Anthony L. Brown, the respondent’s selected treating doctor. A contoured hand and forearm cast dressing was applied. Petitioner was placed on one-arm restricted job duty. *** A soft cervical collar and arm sling were prescribed for a period of six months. He continued to work with one arm until 1986 when his job was changed to that of a sweeper. *** He still wears a special sleeve on his hand and works with one arm. ***. *** No doctor has suggested that Petitioner’s complaints are insincere. This is even more significant in light of Petitioner’s continued employment on one-handed, restricted duty which involved a job change. In his examination of April 4, 1988, Dr. Shermer found a one inch scar over the right long knuckle. The scar was hypertrophic with thickening. Petitioner lacks one inch to complete closure of the long finger. There was a decrease in hand grip. Dr. Brown’s x-ray of January, 1987 revealed a fracture of the fifth metacarpal with slight angulation. I concluded from the foregoing that Petitioner, whose work is manual in nature, has suffered significant disability.” In its decision and opinion on review, the Commission stated: “The Commission modifies the Decision of the Arbitrator to find that petitioner sustained 100% loss of use of the right hand pursuant to §8(e) of the Workers’ Compensation Act. In support of said finding, the Commission recognizes that Petitioner is unable to use his right hand and that the medical evidence corroborates Petitioner’s subjective complaints." (Emphasis added.) In requiring that claimant come forward with medical support, the majority ignores the fact that a claimant may recover on his own testimony without corroboration. (Old Ben Coal Co. v. Industrial Comm’n (1990), 198 Ill. App. 3d 485.) It is clear that the Commission placed the most emphasis on claimant’s testimony, which described the uselessness of his right hand for work purposes. It is also obvious that the Commission did not find that the medical evidence undercut claimant’s testimony. This medical evidence, when coupled with claimant’s unrebutted testimony, demonstrates a substantial impairment of claimant’s right hand. The record before us supports the Commission’s decision that claimant had sustained a 100% loss of the use of his right hand, and I would affirm the circuit court’s judgment.